DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive. 
Dai teaches determining, by the first computing device, that the first activity sounds are inconsistent with stored sounds that correspond to the user (Col. 2, lines 38-41, The method may include determining whether the user is asleep at the periodic intervals, such as by comparing the wakefulness data collected with historical user sleep data specific to the user.  Col. 17, line 67 to Col. 18, line 10, The method may include collecting 520 wakefulness data from discrete devices. The wakefulness data may be indicative of a wakefulness of a user during the consumption of the digital media by the user. For example, the wakefulness data may include…detection of snoring using a microphone, detection of movement by the user using a microphone, and so forth; Col. 8, lines 63-67, comparing the (current) wakefulness data to the thresholds, patterns, historical data or the like, and determining the state based on whether the wakefulness data is below or above the threshold, whether the current wakefulness data matches historical wakefulness data for an asleep state or an awake state, and so forth. Examiner notes, wakefulness data not matching historical wakefulness data/snoring means the detected first activity sounds are inconsistent with the stored historical data/snoring that corresponds to the user.)
The analogous art Perez teaches determining, by the first computing device, that the first activity sounds are being performed by someone other than the user (Acoustic Matcher matching the incoming signal 508 with the data 527 from sounds received from different people [0057]  Then, data 527 can be used to detect the identity of the snorer as well as differentiate that person's snoring sounds from other sounds, including other persons' snoring sounds.).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims 1-21 are directed to provisionally determining that a user is asleep, detecting sounds in an environment of the user, determining that the sounds are inconsistent with stored sounds that corresponds to the user, determining that the sounds are performed by someone else in response to determination that the sounds are inconsistent with the stored sounds that correspond to the user; and confirming the determination that the user is asleep as a result. These steps describe the concepts performed in the human mind (including an observation, evaluation, judgment, opinion). For example, claim 1 (and similarly for claims 3-6) is analogous to a child coming into a room to see the father with his eyes closed or to hear him snore, and also to witness the mother talking on the phone, and determining that the mother’s voice is inconsistent with what the child recognizes as of the father’s, leading to a child determining the father is indeed asleep.  Examiner notes that the recitation of generic computer components (“first computing device”) in a claim does not preclude that claim from reciting an abstract idea. For instance, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind. That is, with respect to Step 2A, Prong Two of the “2019 PEG”, Examiner notes mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f), is not indicative of integration into a practical application. 
With respect to Step 2B, Examiner notes simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, is not indicative of an inventive concept (aka “significantly more”). Store and retrieving information such as stored sounds in memory is well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
With regards to claim 2, communication between the first computing device and the second device would amount to insignificant data gathering instead of a practical application under Step 2A prong two, with well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality under Step 2B. Similarly for claim 7, recording samples using a computing device is well-known and would amount to insignificant data gathering rather than a practical application under Step 2A prong two, and is well-known, routine, and conventional under Step 2B.
Claims 8-21 are rejected for similar reasoning as provided above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,383,568. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant set of claims are a broader version with wording variation from the Patented claims. A sample matching of instant claim 1 limitations with relevant claims of the Patent are provided below.
Instant Application
Patent 10,383,568
1. (Currently Amended) A method, comprising: 

provisionally determining, by a first computing device, that a user of the first computing device is asleep; detecting, by the first computing device, first activity sounds in an environment that includes the user of the first computing device; 
determining, by the first computing device, that the first activity sounds are inconsistent with stored sounds that correspond to the user; determining, by the first computing device, that the first activity sounds are being performed by someone other than the user in response to a determination that the first activity sounds are inconsistent with the stored sounds that correspond to the user; and confirming, by the first computing device, the determination that the user is asleep in response to a determination that the first activity sounds are being performed by someone other than the user.
1. A method for providing a sleep determination for a user with a first computing device programmed to perform the method, comprising: provisionally determining, by the first computing device, that the user of the first computing device is sleeping based on data indicating that the user is not currently using the first computing device to provide a provisional determination that the user is sleeping; 
receiving, by the first computing device, a communication from a second device indicating that conscious human activity is being performed with respect to the second device that is unrelated to the first computing device, wherein the communication includes a second identifier that identifies a user account corresponding to an operator of the second device; comparing, by the first computing device, the second identifier received from the second computing device to a first identifier that identifies a user account corresponding to the user of the first computing device; determining, by the first computing device, whether the conscious human activity is being performed by the user of the first computing device based on the comparison of the first identifier and the second identifier; and revising, by the first computing device, the provisional determination that the user is sleeping to indicate that the user is awake in response to a determination that the conscious human activity is being performed by the user of the first computing device in order to provide a more accurate sleep determination for the user.

2. The method of claim 1, further comprising: confirming, by the first computing device, that the user is sleeping in response to a determination that the conscious human activity is being performed by someone other than the user of the first computing device.

4. The method of claim 1, further comprising: detecting, by the first computing device, sounds generated by second conscious human activity; determining, by the first computing device, that the detected sounds are inconsistent with sounds associated with the user of the first computing device; and determining, by the first computing device, that the second conscious human activity is being performed by someone other than the user of the first computing device in response to a determination that the detected sounds are inconsistent with sounds associated with the user of the first computing device.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (US 9,665,169) in view of Perez (US 2014/0276227).
Claim 1
Dai teaches a method, comprising: provisionally determining, by a first computing device, that a user of the first computing device is asleep (abstract: A determination may be made whether an asleep state exists.  Col. 2, lines 20-37, The method may include collecting wakefulness data from discrete devices in proximity to a user. The wakefulness data may be indicative of a wakefulness of a user during the consumption of the digital media by the user. For example, the wakefulness data may include a detection of whether the user's eyes are open or closed as captured by at least one or more detectors, including: a camera, detection of the user's heartrate or body/skin temperature using a heartrate monitor or thermometer, detection of movement by the user using an accelerometer in a device held by, worn by or adjacent to the user, detection of movement using an gyroscope, detection of movement using a motion detector, detection of snoring using a microphone, detection of movement by the user using a microphone, and so forth. The various devices used to collect the wakefulness data may be considered wakefulness detectors or wakefulness sensors. The wakefulness data may be collected at periodic intervals during the consumption of the digital media. The method may include determining whether the user is asleep at the periodic intervals, such as by comparing the wakefulness data collected with historical user sleep data specific to the user.); 
detecting, by the first computing device, first activity sounds in an environment that includes the user of the first computing device (Col. 4, lines 48-57, One or more of the client devices 260 may include one or more wakefulness detectors of one or more types to detect a wakefulness of a user. For example, the user may be consuming a video through a television 225 that lacks a wakefulness detector, but a personal assistant device 230 configured to detect audio may be present as a wakefulness detector. In another example, the television 225 may include a camera to capture still or video images as wakefulness data which may be correlated with audio detected by the personal assistant device.); 
determining, by the first computing device, that the first activity sounds are inconsistent with stored sounds that correspond to the user (Col. 2, lines 38-41, The method may include determining whether the user is asleep at the periodic intervals, such as by comparing the wakefulness data collected with historical user sleep data specific to the user.  Col. 17, line 67 to Col. 18, line 10, The method may include collecting 520 wakefulness data from discrete devices. The wakefulness data may be indicative of a wakefulness of a user during the consumption of the digital media by the user. For example, the wakefulness data may include…detection of snoring using a microphone, detection of movement by the user using a microphone, and so forth; Col. 8, lines 63-67, comparing the (current) wakefulness data to the thresholds, patterns, historical data or the like, and determining the state based on whether the wakefulness data is below or above the threshold, whether the current wakefulness data matches historical wakefulness data for an asleep state or an awake state, and so forth. Examiner notes, wakefulness data not matching historical wakefulness data/snoring means the detected first activity sounds are inconsistent with the stored historical data/snoring that corresponds to the user.); and 
Dai teaches wakefulness indicators from different detectors may be considered in combination in order to sufficiently determine whether the user is asleep or awake, and to revise prior determinations accordingly: Dai teaches the determination that the first activity sounds are inconsistent with the stored sounds that correspond to the user as provided above, and further discloses in Col. 6, lines 39-52, Wakefulness indicators may be used individually or in combination with other wakefulness indicators…One device may detect a wakefulness indicator indicative of potentially reduced wakefulness, but that indicator alone may be an insufficient basis to determine that the user is asleep. However, when wakefulness indicators from multiple wakefulness detectors are received, a determination of whether the user is asleep may be made with increased confidence. For example, while one wakefulness indicator may indicate potential reduced wakefulness, multiple wakefulness indicators from other devices may indicate that the user is fully awake. The first indicator may thus be ignored, and in Col. 7, lines 11-13 of Dai,  A rule may be defined to override other wakefulness indicators if any other wakefulness indicators indicate that the user is awake. However, Dai does not explicitly detail determining, by the first computing device, that the first activity sounds are being performed by someone other than the user; and  confirming, by the first computing device, the determination that the user is asleep in response to a determination that the first activity sounds are being performed by someone other than the user.  
The analogous art Perez teaches determining, by the first computing device, that the first activity sounds are being performed by someone other than the user (Acoustic Matcher matching the incoming signal 508 with the data 527 from sounds received from different people [0057]  Then, data 527 can be used to detect the identity of the snorer as well as differentiate that person's snoring sounds from other sounds, including other persons' snoring sounds.); and  
confirming, by the first computing device, the determination that the user is asleep in response to a determination that the first activity sounds are being performed by someone other than the user ([0027], Snore detector 122 is configured to differentiate snoring sounds from other types of sounds and to filter out non-related sources of noise. Further, snore detector 122 is configured to discriminate between snoring sounds produced by a wearer and other sounds (e.g., other snoring sounds) of someone else (e.g., a friend, spouse, partner, child, or the like). According to some embodiments, snore manager 124 is configured to determine that the condition of snoring (or another sleep disturbance) exists based on data received, for example, snore detector 122;  [0028] In some embodiments, snore detector 122 can be configured to identify a user (e.g., a person who snores) based on the acoustic characteristics of a sound that includes a snoring sound 103, whereby the characteristics of snoring sound 103 can be attributed to a specific user. Therefore, Perez teaches ability to recognize “other sounds” of someone else, in addition to recognizing snoring sounds of a specific user. Then Perez teaches [0060], Source identifier 547 is configured to receive data representing the identity of the person who is snoring via path 543, based on determining a match between received acoustic signals and criteria defining snoring sounds, which can uniquely associated with a specific person; Citation above indicates that Perez can make determination that the first activity sounds are being performed by someone other than the user (other sounds of someone else). Based on the data received (determination of other sounds of someone else, as well as snoring sound of the specific user), Perez contemplates verifying that condition of sleep exists of the specific user.  [0057] of Perez, To either identify the person snoring or detect a snoring sound relative to other types of sounds, or both, acoustic matcher 523 receives the acoustic signal, such as snoring sounds 501, and compares the received acoustic signal against data representing characteristics of the acoustic signal to data representing criteria specifying sounds defining a snore. In this example, data representing criteria specifying sounds defining a snore is stored in repository 526. An example of the criteria can be data 527 representing snoring sound profiles describing, for example, the amplitudes, timing, durations, and general sound wave shapes for a particular person who is snoring.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate snorer identification and differentiation, as taught by Perez, with the wakefulness detector of Dai, because doing so would have provided solution for determining that the condition of snoring (or another sleep disturbance) exists, and to cause generation of one or more signals to initiate actions, such as providing feedback, alerting other persons, memorializing or otherwise recording the various aspects of the snoring/other sleep disturbance to analyze at a later time, and other like actions. ([0025] of Perez).
Claim 2
Dai in view of Perez further teaches the method of claim 1, further comprising: 
receiving, by the first computing device, a communication from a second device indicating that conscious human activity is being performed with respect to the second device that is unrelated to the first computing device, wherein the communication includes an identifier that identifies a user account corresponding to an operator of the second device ; and revising, by the first computing device, the determination that the user is asleep to indicate that the user is awake in response to a determination that the user account corresponds to the user (Col. 8, lines 13-37 of Dai, Any of a variety of other sensors or wakefulness detectors, or types of wakefulness detectors, or types of wakefulness data may also be collected and used in determining the user's wakefulness. While client devices dedicated for the purpose of monitoring a user's wakefulness may be used in a pre-configured setup, the present technology may preferably utilize any of a variety of connected devices which the user may already own, such as a smartphone, television, etc. Different users may own different types of devices, different numbers of devices, devices by different manufacturers and so forth. Apps installed on the devices and/or connectivity hubs (e.g., PC, router, etc.) may be used to enable collection of the data and transmission of the data to a device (e.g., media server 205) for analyzing the data and determining wakefulness relative to media playback; Col. 11, lines 20-37 of Dai, Customer account information 316 may include any desired information associated with a customer of the multi-tenant environment. For example, the customer account information can include a unique identifier for a customer, a customer address, billing information, licensing information, customization parameters for launching instances, scheduling information, auto-scaling parameters, previous IP addresses used to access the account, etc. Information such as the unique identifier, IP addresses used to access the account and so forth may be used in authenticating a user to the service provider environment. Additionally, the customer account information 316 may include wakefulness data, such as sleep patterns or cycles, historical wakefulness data received from the user's wakefulness detectors, identification of the wakefulness detectors available to the user, user-specific models for determining that the user is asleep or for setting a resume playback position and so forth.).  
Claim 3
Dai in view of Perez further teaches the method of claim 1, further comprising: detecting, by the first computing device, second activity sounds generated by conscious human activity;  26determining, by the first computing device, that the second activity sounds correspond to the sounds associated with the user; and revising, by the first computing device, the determination that the user is asleep to indicate that the user is awake in response to a determination that the conscious human activity is performed by the user (Dai further teaches in Col. 2, lines 24-33, “For example, the wakefulness data may include a detection of whether the user's eyes are open or closed as captured by at least one or more detectors, including: a camera, detection of the user's heartrate or body/skin temperature using a heartrate monitor or thermometer, detection of movement by the user using an accelerometer in a device held by, worn by or adjacent to the user, detection of movement using an gyroscope, detection of movement using a motion detector, detection of snoring using a microphone, detection of movement by the user using a microphone, and so forth.).  

Claim 4
Note: Claim 4 essentially incorporates limitations of claim 1 filed on 02/09/2022.
detecting, by the first computing device, sleep sounds associated with a human sleeping (As provided above, Examiner notes the “wakefulness data” collected can also include detection of snoring.  Col. 2, lines 24-33 of Dai, “For example, the wakefulness data may include… detection of snoring using a microphone, detection of movement by the user using a microphone, and so forth.”); 
obtaining, by the first computing device, sleep sound information corresponding to the user (Col. 2, lines 37-40 Dai, The method may include determining whether the user is asleep at the periodic intervals, such as by comparing the wakefulness data collected with historical user sleep data specific to the user. Col 8, lines 44-47: “The wakefulness data collected from the wakefulness detectors may be compared with historical user sleep data. The historical user sleep data may be aggregate user data from multiple users or the data may be specific to the user.”); 
comparing, by the first computing device, the detected sleep sounds to the sleep sound information (Col. 2, lines 37-40, The method may include determining whether the user is asleep at the periodic intervals, such as by comparing the wakefulness data collected with historical user sleep data specific to the user. Col. 8, lines 47-67,  “In one example, when a user initially begins using the present technology, the aggregate user data may be compared against the collected wakefulness data. However, as more user-specific data is collected over time, the user-specific data may supplant the aggregate user data for determining whether the specific user is asleep. The historical user sleep data may include historical wakefulness data. The historical user sleep data may include past determinations of when the user was asleep and/or had a reduced wakefulness.); 
determining, by the first computing device, whether the user generated the detected sleep by comparing the detected sleep sounds to the sleep sound information corresponding to the user (Col 8, lines 44-67: “The wakefulness data collected from the wakefulness detectors may be compared with historical user sleep data. The historical user sleep data may be aggregate user data from multiple users or the data may be specific to the user… However, as more user-specific data is collected over time, the user-specific data may supplant the aggregate user data for determining whether the specific user is asleep…The determination of whether the user is asleep may be made by comparing the (current) wakefulness data to the thresholds, patterns, historical data or the like. Therefore, as shown above, Examiner notes, by comparing current wakefulness data to historical user sleep data specific to the user, determination of whether that specific user is asleep is made); and
based on obtained data, revising, by the first computing device, the provisional determination that the user is asleep  to indicate that the user is awake in order to provide a more accurate sleep determination for the user (Col. 7, lines 11-13,  A rule may be defined to override other wakefulness indicators if any other wakefulness indicators indicate that the user is awake; Col. 11, line 36, user-specific models for determining that the user is asleep; Col. 13, lines 59-65, Machine learning may be an effective tool for use in optimizing identification of wakefulness indicators and/or determination of a degree or level of wakefulness based on wakefulness indicators.  Machine learning may take empirical data as input and yield patterns or predictions which may be representative of the underlying mechanism; Col. 14, lines 10-19, As applied to the present technology, machine learning may be used to make modifications to monitor the accuracy of wakefulness determinations by the wakefulness analysis module 435…Models may be modified and tested to test whether an accuracy of the wakefulness determinations…is improved through the modification; Col. 19, lines 19-28, The present technology may learn user patterns to make better guesses about wakefulness and appropriate media playback positions that become more intelligent the longer the user uses the technology…Associations from more predictive inputs may be made with currently less predictive inputs to determine better or more accurate wakefulness indicators from the less predictive inputs.), 
Analogous art Perez teaches a snore detector and snore manager in Fig. 5a, that can determine identity of the snorer and differentiation of the snorer from other snorers. [0057] As shown in diagram 500, snore detector 522 includes an acoustic matcher 523, a repository 526…Snore detector 522 is configured to receive acoustic signals 508, such as acoustic signals received from an SSM. Acoustic signals 508 can include snoring sounds 501, which can be represented by an amplitude ("A") 516 and by time-related characteristics (e.g., a time interval 514 between snoring sounds) for a specific snoring sound 512. As respirational structures and user characteristics vary from person-to-person, snoring sounds 512 can be unique to an individual, and, thus, can be used to identify a person who is snoring (i.e., snoring sound 512 can be used as an audible "finger print" that identifies a snorer). To either identify the person snoring or detect a snoring sound relative to other types of sounds, or both, acoustic matcher 523 receives the acoustic signal, such as snoring sounds 501, and compares the received acoustic signal against data representing characteristics of the acoustic signal to data representing criteria specifying sounds defining a snore. In this example, data representing criteria specifying sounds defining a snore is stored in repository 526. An example of the criteria can be data 527 representing snoring sound profiles describing, for example, the amplitudes, timing, durations, and general sound wave shapes for a particular person who is snoring. Such data can be captured using an acoustic characterizer 530, which can be used to characterize the sounds of a particular person as a snoring sound. For example, acoustic characterizer 530 can capture data 527 when only sounds of the particular person during sleep are available to form data 527. Acoustic characterizer 530 can capture data 527 from sounds received only from different people (e.g., at different times). Then, data 527 can be used to detect the identity of the snorer as well as differentiate that person's snoring sounds from other sounds, including other persons' snoring sounds.

Claim 5
Dai in view of Perez further teaches the method of claim 1, wherein the provisional determination that the user is asleep is based on data indicating that the first computing device is not being used (Col. 6, lines 16-20 of Dai, Specifically, if a user is consuming video on the tablet or phone and then the tablet or phone is placed face down on a surface or the user's body for a predefined period of time without stopping playback of the video, then a determination may be made that the user is likely asleep.).  
Claim 6
Dai in view of Perez further teaches the method of claim 1, further comprising: -3-Application No. 16/502,254 obtaining, by the first computing device, data indicating that the first computing device is being used; and revising, by the first computing device, the determination that the user is asleep to indicate that the user is awake in response to a determination that the first computing device is being used (Col. 6, lines 64-66 of Dai, However, interaction with the phone or tablet may be indicative that the user is awake).  
Claim 7
Dai in view of Perez further teaches the method of claim 4, wherein obtaining the sleep sound information corresponding to the user comprises: recording, by the first computing device, sleep sounds while the user is sleeping over several nights; and  27generating, by the first computing device, the unique sleep samples representative of the user sleeping based on the recorded sleep sounds (Col. 8, lines 44-67 of Dai, The wakefulness data collected from the wakefulness detectors may be compared with historical user sleep data. The historical user sleep data may be aggregate user data from multiple users or the data may be specific to the user. In one example, when a user initially begins using the present technology, the aggregate user data may be compared against the collected wakefulness data. However, as more user-specific data is collected over time, the user-specific data may supplant the aggregate user data for determining whether the specific user is asleep. The historical user sleep data may include historical wakefulness data. The historical user sleep data may include past determinations of when the user was asleep and/or had a reduced wakefulness. The historical user sleep data may include sleep patterns or habits. The historical user sleep data may include thresholds at which the wakefulness data indicates the awake state, the asleep state, etc. The determination of whether the user is asleep may be made by comparing the (current) wakefulness data to the thresholds, patterns, historical data or the like, and determining the state based on whether the wakefulness data is below or above the threshold, whether the current wakefulness data matches historical wakefulness data for an asleep state or an awake state, and so forth; Col. 9, lines 48-54 of Dai, Use of models generated from a large number of users may increase general accuracy of the models. These models may provide a basis for creating user-specific models which may be based on user-specific historical wakefulness data which may be collected for a particular user over time and/or according to inputs received from the user.).
Claims 8-14
	These claims recite substantially the same limitations as those provided in claims 1-7 above respectively, and therefore they are rejected for the same reasons.
Claims 15-20
These claims recite substantially the same limitations as those provided in claims 1, and 3-7 above respectively, and therefore they are rejected for the same reasons.
Claim 21
Dai in view of Perez further teaches the method of claim 1, wherein the first activity sounds are generated by conscious human activity (Col. 2, lines 32-33 of Dai, detection of movement by the user using a microphone Col. 18, line 61 of Dai, detection of talking on the phone or to another person; [0027] of Perez, other types of sounds)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS H MAUNG/Primary Examiner, Art Unit 2654